Citation Nr: 1646101	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  08-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for left foot hallux valgus.

4.  Entitlement to a compensable rating for right foot hallux valgus.

5.  Entitlement to a rating in excess of 30 percent for polymorphous light eruption (PMLE).

6.  Entitlement to a rating in excess of 10 percent from September 4, 2007 to February 18, 2010, in excess of 20 percent from February 19, 2010 to June 28, 2015, and in excess of 40 percent after June 29, 2015, for residuals from a right biceps and shoulder injury with degenerative changes (right upper extremity disability).

7.  Entitlement to a rating in excess of 50 percent for right upper extremity peripheral neuropathy associated with a right upper extremity disability.

8.  Entitlement to a rating in excess of 30 percent for a right humerus impairment associated with a right upper extremity disability (right humerus disability).

9.  Entitlement to a rating in excess of 10 percent for right shoulder limitation of motion associated with a right upper extremity disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in March 2009.  However, the Veteran did not attend the hearing.  The Veteran submitted a request to reschedule his hearing.  In April 2009, the VLJ ruled that the Veteran did not show good cause for failing to appear and denied his request to reschedule the hearing.

In July 2009 and October 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to a sleep disorder, to include as secondary to service-connected tinnitus, has been raised by the record in a an August 2008 VA 9 Appeal to the Board of Appeals, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Audiological testing of the Veteran's hearing acuity when applied to Table VII results in noncompensable disability rating.

2.  The Veteran's tinnitus is not manifested by symptoms outside of those contemplated by the rating schedule.

3.  The Veteran's left foot hallux valgus has not been manifested by symptoms equivalent to being operated on with resection of metatarsal head or symptoms equivalent to amputation of the great toe.

4.  The Veteran's right foot hallux valgus has not been manifested by symptoms equivalent to being operated on with resection of metatarsal head or symptoms equivalent to amputation of the great toe.

5.  The Veteran's PMLE does not require constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatment, or electron beam therapy during the previous 12-months.

6.  The Veteran's right (dominant) shoulder disability results in a moderate injury to muscle groups I, III, and IV; a moderately-severe or severe injury has not been shown at any time during the course of the appeal.

7.  The Veteran's right upper extremity peripheral neuropathy has been characterized by severe incomplete paralysis of the median nerve; complete paralysis has not been shown.

8.  The Veteran's right humerus impairment associated with residuals from a right biceps and shoulder injury has resulted in frequent right shoulder subluxation with guarding of all arm movements; but fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus have not been shown.

9.  The Veteran's right shoulder limitation of motion associated with residuals from a right biceps and shoulder injury is shown to have been productive of some limitation of motion, but motion of the right arm has not been shown to be functionally limited to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2016).

2.  The criteria for an increased rating for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

3.  The criteria for a compensable rating for left foot hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5280 (2016).

4.  The criteria for a compensable rating for right foot hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5280 (2016).

5.  The criteria for a rating in excess of 30 percent for PMLE have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7817 (2016).

6.  The criteria for a 20 percent rating for a right shoulder disability has been met for the period from September 4, 2007 to February 18, 2010, but the criteria for ratings in excess those assigned after February 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5301, 5303, 5305 (2016).

7.  The criteria for a rating in excess of 50 percent for service-connected right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8515 (2016).

8.  The criteria for a rating in excess of 30 percent for service-connected right humerus impairment associated with residuals from a right biceps and shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2016).

9.  The criteria for a rating in excess of 10 percent for service-connected right shoulder limitation of motion associated with residuals from a right biceps and shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5202 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he failed to appear at the hearing and failed to provide good cause to warrant rescheduling of the hearing.  As such, the hearing request is considered to be withdrawn.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Hearing Loss

In September 2007, the Veteran was granted service connection for left hearing loss at a noncompensable rate effective September 4, 2007.  He appealed, seeking a higher evaluation.

The Veteran's left hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

A change in law occurred during the pendency of this appeal.  Previously, the law required that the non-service connected ear be considered normal when rating unilateral hearing loss, except when such hearing loss in the non-service-connected ear would be independently rated as compensable disabling.  See 38 C.F.R. § 3.383 (2008).  Now, the law allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383.

The Veteran was afforded multiple VA examinations for his hearing loss.  He underwent a VA audiological examination in July 2007.  The results of audiometric testing showed a pure tone threshold average of 50 with a speech discrimination score (Maryland CNC) of 80 percent in the left ear.  His right ear did not show hearing loss for VA purposes.

The Veteran underwent a VA audiological examination in February 2010.  The results of audiometric testing showed a pure tone threshold average of 60 with a speech discrimination score of 90 percent in the left ear.  His right ear did not show hearing loss for VA purposes.

The Veteran underwent a VA audiological examination in July 2015.  The results of audiometric testing showed a pure tone threshold average of 48 with a speech discrimination score of 92 percent in the left ear.  His right ear did not show hearing loss for VA purposes.

Thus, the Veteran's right ear has not shown hearing loss for VA purposes at any time during the appeal.  As such, the Veteran's left ear hearing loss will be applied to the Tables.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).

Here, the Veteran's average decibel loss and speech recognition scores in his left ear equate, using Table VI, to a Level IV at the July 2007 audiological examination, to Level III at his February 2010 audiological examination, and Level I at the July 2015 audiological examination, and when combined with a Level I with his right ear on Table VII, is insufficient to warrant a compensable rating at any point.

Table VIA is not applicable in this case because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Furthermore, no examiner has reported that the use of speech discrimination test was not appropriate.  As such, the use of Table VIA is not applicable.  Even assuming Table VIA was applicable, the July 2007 audiological examination equates to a Level III, the February 2010 audiological examination equates to a Level IV, and the July 2015 audiological examination equates to a Level II.  When these results are applied to Table VII and combined with a Level I with his right ear, the findings remain insufficient to warrant a compensable rating at any point.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal.  As described, a compensable schedular rating is not warranted for the Veteran's left hearing loss.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service connected disability is worse than the rating he currently receives.  He reported that he had decreased left ear hearing.  While the Board sympathizes with the impairment that the Veteran's left ear hearing loss causes him, a higher rating for left ear hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.

The best evidence in this case, the medical evidence cited above, provides highly probative evidence against the Veteran's claim that he meets the next higher level of disability (a medical determination more than a factual determination as the critical issue is not whether the Veteran has a hearing problem related to service [this is not in dispute] but if he has a hearing problem that warrants a compensable evaluation under the clear standards of VA, as cited above).

Accordingly, a compensable schedular for left ear hearing loss is denied.

Tinnitus

In September 2007, the Veteran was granted service connection for tinnitus and assigned a 10 percent rating effective September 4, 2007.  He appealed, seeking a higher evaluation.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (CAVC or the Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no legal basis upon which to award a higher rating. 

The Board is sympathetic to the Veteran's complaints that his tinnitus is frustrating and interferes with his sleep.  However, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.

Accordingly, a schedular rating for tinnitus in excess of 10 percent is denied.

Hallux Valgus

In September 2007, the Veteran was granted service connection left and right foot hallux valgus, both at a noncompensable rate effective September 4, 2007.  He appealed, seeking higher evaluations.

The Veteran's left and right foot hallux valgus each have been rated at a noncompensable rating under Diagnostic Code 5280, for unilateral hallux valgus.  A 10 percent rating is warranted for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5276 evaluates pes planus, 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  The record shows that the Veteran does not have any of these disabilities.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable and will not be discussed further.

Diagnostic Code 5284 evaluates other foot injuries.  However, this Diagnostic Code is not applicable in this case.  The Court has issued a precedential opinion that demonstrated the inapplicability of Diagnostic Code 5284 in this case.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

In Copeland, the Court addressed the application of Diagnostic Code 5284, for other foot disabilities, when a Veteran's service-connected foot disability was specifically provided for in the schedular rating criteria.  VA argued that because pes planus is specifically addressed by Diagnostic Code 5276, and hallux valgus is specifically addressed by Diagnostic Code 5280, to rate those foot disabilities under Diagnostic Code 5284 would be rating by analogy, which is not permitted when there is a Diagnostic Code that is specifically labeled with the name of a particular condition.  The Court agreed, holding that to rate under Diagnostic Code 5284, for "Foot injuries, other," would not be rating by analogy, as to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant. 

The Veteran is service connected for hallux valgus.  Hallux valgus is specifically provided for in the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As such, Diagnostic Code 5284 is not for application since a specific Diagnostic Code is provided for the Veteran's service-connected disability and it is not necessary to rate the foot disabilities by analogy.

At a July 2007 VA examination, the Veteran was diagnosed with mild hallux valgus of both feet.  He reported pain in both feet four times per day that lasted two hours on each occasion.  He reported that he was unable to stay on his feet for long periods.  He reported that he was able to perform all of his activities of daily living.  On examination, he had no gross abnormality in form or function of his lower extremities.  His feet did not show any signs of abnormal weightbearing and he retained a normal gait.  He did not require or use any type of corrective foot wear.  X-rays of both feet were interpreted as showing mild hallux valgus.

The Veteran's treatment records show that in July 2007, he had normal motor function with a normal gait.  In December 2007, he was in no acute distress.

At a September 2008 SSA consultative examination, he reported pain in his feet.

At a June 2015 VA examination, he continued to report having pain in both feet.  After interviewing the Veteran, reviewing the Veteran's claims file, and conducting a physical examination, the examiner indicated that the Veteran had mild or moderate symptoms.  The examiner also indicated that the Veteran had not undergone surgery for his left and right foot hallux valgus.  The examiner indicated that the Veteran had moderate foot injuries from his bilateral hallux valgus.

Having reviewed the evidence of record, the Board concludes that the Veteran's left and right hallux valgus findings are not consistent with "severe" symptoms.  In addition, the Veteran has not undergone any type of surgery for his hallux valgus.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left and right hallux valgus undoubtedly causes him some difficulty.  However, the record contains no evidence showing that either his left and right hallux valgus rise to the level of assignment of a compensable rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

The Veteran has not specifically identified any left or right hallux valgus symptoms which would merit a higher schedular rating (such as resection surgery or severe symptoms equivalent to amputation of the great toe).  Rather, the left and right hallux valgus symptoms that have been described, which are mainly pain and being unable to stand for a long duration, are consistent with a noncompensable rating.

Accordingly, a compensable schedular rating for left and right hallux valgus is not warranted, and the Veteran's claims are denied.

Polymorphous Light Eruption

In September 2007, the Veteran was granted service connection for PMLE and assigned a 30 percent rating effective September 4, 2007.  He appealed, seeking a higher evaluation.

The Veteran's PMLE has been rated under Diagnostic Code 7899-7817.  Diagnostic Code 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 7817, which evaluates exfoliative dermatitis.

Under Diagnostic Code 7817, a 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

At a July 2007 VA examination, the Veteran reported that when his skin was exposed to light, it itched, had the appearance of blisters and red bumps, and resulted in needle-like pain.  He reported that he could perform all of his activities of daily living, but he avoided the sun.  On examination, his skin was healthy in appearance, texture, and pigmentation.  The examiner noted that the Veteran's PMLE did not show any side-effects from treatment and his skin was normal.  The examiner reported that the Veteran's PMLE resolved without complications.

The Veteran's treatment records show that in July 2007, his skin was intact without lesions or rashes.

At a June 2015 VA examination, the Veteran reported that his skin symptoms were worse when exposed to sunlight and that he worked nights so he could stay out of the sun.  The Veteran reported using various topical medications for his skin nearly constantly.  On examination, the examiner estimated that the Veteran had dermatitis on 20 to 40 percent of his total body area, but no dermatitis on exposed body areas.  The examiner reported that the Veteran had no history of systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The examiner noted that there was no generalized involvement of the skin without systemic manifestations, and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB light treatments, or electron beam therapy required during the past 12-month period.  The examiner noted that there was no generalized involvement of the skin plus systemic manifestations (such as fever, weight loss, and hypoproteinemia).  The examiner specifically indicated that the Veteran had no history of systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB light treatments, or electron beam therapy required during the past 12-month period.  

The Board finds that the Veteran's service-connected PMLE is fully contemplated by a rating of 30 percent for the entire appeal period, and the criteria for a disability rating greater than 30 percent have not been met or approximated under Diagnostic Code 7817.  The Veteran's representative generally argued that the Veteran's PMLE should be a generalized involvement of the skin, and thus entitled to at least a 60 percent rating.  However, the Veteran has not submitted any medical evidence in support of this argument.  The VA examiner, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, reported that the Veteran's PMLE did not result in a generalized involvement of the skin.  Moreover, even if there was a generalized involvement of the skin, the record does not show that the Veteran required systemic therapy to treat his PMLE and that he only used topical medications, which did not include corticosteroids.

Accordingly, a schedular rating for PMLE in excess of 30 percent is denied.
 
Right Upper Extremity Disability

The Veteran asserts that he is entitled to higher disability ratings for his service-connected right shoulder disability.  In September 2007, the RO granted service connection a right shoulder disability, evaluated as 10 percent disabling from September 4, 2007 to February 18, 2010, under Diagnostic Code 5305.  In July 2015, the RO granted an increased rating for a right shoulder disability, evaluated at 20 percent disabling from February 19, 2010 to June 28, 2015, and 40 percent disabling after June 29, 2015, under Diagnostic Code 5303.  The Veteran's right upper extremity is considered his major extremity as he is right handed.

Under Diagnostic Code 5301 (muscle injuries to the shoulder girdle and arm, group I), a moderate injury is rated 20 percent disabling, a moderately severe injury is rated 30 percent disabling, and a severe injury is rated 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5301. 

Under Diagnostic Code 5303 (muscle injuries to the shoulder girdle and arm, group III), a moderate injury is rated 20 percent disabling, a moderately severe injury is rated 30 percent disabling, and a severe injury is rated 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5303. 

Under Diagnostic Code 5304 (muscle injuries to the shoulder girdle and arm, group IV), a moderate injury is rated 10 percent disabling, a moderately severe injury is rated 20 percent disabling, and a severe injury is rated 30 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5304. 

Under Diagnostic Code 5305 (muscle injuries to the shoulder girdle and arm, group V), a moderate injury is rated 10 percent disabling, a moderately severe injury is rated 30 percent disabling, and a severe injury is rated 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5305. 

The factors to be considered in evaluating residual disabilities of healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  

A muscle injury evaluation will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

A slight muscle disability is one where the injury was a simple muscle wound without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results, and no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side that demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, and record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56 (d)(4).

The following are also signs of severe muscle disability:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran has been afforded multiple VA examinations.  At a July 2007 VA examination, a right shoulder x-ray was negative.  The Veteran reported weakness, stiffness, giving away, and locking pain.  He reported that he was unable to lift heavy objects as he never knew when his shoulder would give out.  However, he also reported that he was able to perform all of his activities of daily living.  On examination, he had no gross abnormality in form or function of his right upper extremity.

The Veteran's treatment records show that in July 2007, he had normal motor function.  In December 2007, he was in no acute distress, he had normal range of motion of his right shoulder, and he had normal strength.

At a September 2008 SSA consultative examination, he reported that he was unable to use his right arm.  On examination, he had 4/5 strength in his right arm.

At a February 2010 VA examination, the examiner noted that the Veteran's right shoulder disability affected muscle groups I, III, and IV.  As the wound was from a static line, it was not considered a "through and through" injury as contemplated by the requirements concerning muscle injuries and was not initially infected before healing.  The examiner indicated that the current symptoms were pain, increased fatigability, weakness, and swelling and soreness at times.  The examiner indicated that the Veteran had flare-ups that were moderate in severity and occurred weekly.

At a June 2015 VA examination, the examiner noted that the Veteran's right shoulder disability affected muscle groups I, III, and IV.  He reported weakness, stiffness, giving away, locking, and pain.  The examiner indicated that the Veteran had visible or measurable muscle atrophy, consistent weakness, consistent lowered threshold of fatigue, and consistent fatigue-pain.  The examiner reported that Veteran had a moderate injury to muscle groups I, III, and IV.  The Veteran's symptoms were pain, increased fatigability, weakness, and swelling and soreness at times.  The examiner opined that the Veteran's right arm muscle injury to groups I, III, and IV was moderate.

In view of the above, the Board finds that the criteria to assign a schedular rating in excess of 20 percent under Diagnostic Code 5303 from September 4, 2007 to February 18, 2010, have been met.  As described above, the February 2010 VA examiner indicated that his right shoulder disability affected muscle groups I, III, and IV.  The RO rated the disability under 5305, which is for muscle group V.  However, as 5303 authorizes a 20 percent rating for moderate impairment, compared with a 10 percent rating for moderate impairment under muscle groups I and V, it is most beneficial for the Veteran during this time period.

However, ratings in excess of those assigned after February 19, 2010, are not warranted as two VA examiners indicated that the Veteran's right shoulder disability was moderate in severity.  Examination findings more closely approximate the criteria for a moderate muscle disability than they do the criteria for a moderately severe muscle injury, such as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side that demonstrate positive evidence of impairment.  The Veteran's muscle disability thus more closely approximates the criteria for a 20 percent rating than those for a 30 percent or greater rating under Diagnostic Code 5303 prior to June 28, 2015.

As such, a 20 percent rating is assigned from February 19, 2010 to June 28, 2015, but a rating in excess of 20 percent is not warranted during that period on appeal.  While the record does not support a 40 percent rating after June 29, 2015, and the examination findings are more consistent with a 20 percent rating, the Board will not disturb the rating assigned at this time.

Accordingly, the Board finds that the criteria to assign a schedular rating 20 percent have been met from September 4, 2007 to February 18, 2010.  A schedular rating in excess of 20 percent from February 19, 2010, to June 28, 2015, and in excess of 40 percent after June 29, 2015, is denied.

Disabilities Related to the Right Upper Extremity Disability

The Veteran asserts that he is entitled to higher disability rating for his service-connected right upper extremity peripheral neuropathy.  In July 2015, the RO granted service connection for right upper extremity peripheral neuropathy, evaluated as 50 percent disabling effective June 29, 2015, under Diagnostic Code 8515.

Under Diagnostic Code 8515 (median nerve neuropathy), severe incomplete paralysis of the affective nerve is rated 50 percent disabling.  Complete paralysis of the affected nerve is rated 70 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

However, as noted above, a muscle injury evaluation is not intended to be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a).  Despite this, the RO has assigned additional disability evaluations for the Veteran's right upper extremity disability.  Of note, there was no determination in the rating decision that entirely different functions were impacted.  The Board will not disturb the evaluations that have been assigned.

The Board finds that the criteria for a rating in excess of 50 percent are not shown to have been met at any time for his right upper extremity peripheral neuropathy.

At a June 2015 VA examination, the Veteran had normal reflexes, but decreased sensation.  The examiner indicated that the Veteran had severe incomplete paralysis of the radial nerve and median nerve, and moderate incomplete paralysis of the ulnar nerve.

In view of the above, the Board finds that the criteria to assign a schedular rating in excess of 50 percent have not been met.  As described above, while the Veteran has severe incomplete paralysis of the radial nerve and median never, both of these result in a 50 percent rating.  The record does not demonstrate complete paralysis of any affected nerve.  

Accordingly, a rating in excess of 50 percent for right upper extremity peripheral neuropathy is denied.

The Veteran asserts that he is entitled to higher disability rating for his service-connected right humerus disability.  In July 2015, the RO granted service connection for a right humerus disability, evaluated as 30 percent disabling effective June 29, 2015, under Diagnostic Code 5202.

Under Diagnostic Code 5202, a 30 percent evaluation is warranted for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is warranted for fibrous union of the humerus.  A 60 percent evaluation is warranted for nonunion of the humerus.  An 80 percent evaluation is warranted to loss of head of the humerus.

The Board finds that the criteria for a rating in excess of 30 percent are not shown to have been met.

At a June 2015 VA examination, the examiner noted the Veteran had frequent right shoulder subluxation with guarding of all arm movements.  However, the examiner also specifically found that the Veteran did not have fibrous union, nonunion, or loss of head of the humerus.

In view of the above, the Board finds that the criteria to assign a schedular rating in excess of 30 percent have not been met.  As described above, while the Veteran had frequent right shoulder subluxation with guarding of all arm movements, he did not have fibrous union, nonunion, or loss of head of the humerus.  

Accordingly, a rating in excess of 30 percent for right humerus impairment is denied.

The Veteran asserts that he is entitled to higher disability rating for his service-connected right shoulder limitation of motion.  In July 2015, the RO granted service connection for right shoulder limitation of motion, evaluated as 10 percent disabling effective February 19, 2010, under Diagnostic Code 5201-5019.

Under Diagnostic Code 5019 (bursitis), bursitis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific join or joints involved.  When the limitation of motion of the specific joint or joints involved in nocompensable, a rating of 10 percent is for the application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

The Veteran's right shoulder limitation of motion is currently assigned a 10 percent disability rating under Diagnostic Code 5201-5019.  Under Diagnostic Code 5201 (limitation of arm motion), a 20 percent rating for the dominant shoulder requires limitation of motion to the shoulder level.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Of note, multiple separate orthopedic ratings for the shoulder are not authorized by VA regulations, yet the most recent rating decision did not appear to terminate the 10 percent limitation under 5201.  Nevertheless, the criteria for a rating in excess of 10 percent under 5201 are not shown to have been met at any time.

The Veteran has been afforded multiple VA examinations.  At a February 2010 VA examination, the Veteran had flexion to 160 degrees, abduction to 160, and internal and external rotation to 80 degrees.  Repetitive testing did not result in any additional limitations.

At a June 2015 VA examination, the Veteran demonstrated flexion to 170 degrees, abduction to 160 degrees, and internal and external rotation to 70 degrees.  While pain was noted, the examiner indicated that it did not cause functional loss.  In addition, repetitive use did not result in any additional functional loss or range of motion.  During a flare-up, the examiner indicated that the Veteran would have flexion to 160 degrees, abduction to 150 degrees, and internal and external rotation to 70 degrees.

In view of the above, the Board finds that the criteria to assign a schedular rating in excess of 10 percent have not been met.  As described above, while the Veteran had some right shoulder limitation of motion, he was not restricted to even shoulder level, or 90 degrees.

Accordingly, a rating in excess of 10 percent for right shoulder limitation of motion is denied.

The Board has considered whether a higher disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, despite complaints of pain, the Veteran retained slightly reduced range of motion, even when considering the effects of pain, and the examiners indicated that his right shoulder limitation of motion did not result in any functional loss.  Moreover, on range of motion testing, pain or repetitive use or considering use during flare-ups did not result in limited range of motion consistent with even a 20 percent rating.  His currently assigned ratings for his right shoulder compensates for pain and the minor limitations of motion. Thus, a greater rating for limitations of motion are not warranted under DeLuca.

Moreover, 38 C.F.R. § 4.59 provides that with pain, a Veteran should be entitled to at least the minimum compensable rating for the joint.  As discussed above, the Veteran is already receiving multiple compensable ratings for this right arm and shoulder, and therefore is in fact already receiving at least the minimum compensable rating for the joint.

While the Veteran has been shown to experience right shoulder pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained range of motion in excess of even a 20 percent rating.  As such, there is no basis for a rating in excess of 10 percent.

In rating the Veteran's right shoulder disability, the Board has considered the Veteran's statements that shoulder has pain and limited range of motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his right shoulder disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Accordingly, schedular ratings in excess of those assigned for his right shoulder disability and disabilities related to his right upper extremity disability are denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A compensable rating for left hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for left foot hallux valgus is denied.

A compensable rating for right foot hallux valgus is denied.

A rating in excess of 30 percent for PMLE is denied.

A 20 percent for a right shoulder disability from September 4, 2007 to February 18, 2010 under Diagnostic Code 5303 (replacing the rating under Diagnostic Code 5305 during that time), is granted, subject to the regulations governing the award of monetary benefits.

A rating in excess of 20 percent from February 19, 2010, to June 28, 2015, and in excess of 40 percent after June 29, 2015, for a right shoulder disability is denied.

A rating in excess of 50 percent for right upper extremity peripheral neuropathy associated with a right shoulder disability is denied.

A rating in excess of 30 percent for a right humerus disability associated with a right shoulder disability is denied.

A rating in excess of 10 percent for right shoulder limitation of motion associated with a right shoulder disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


